IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MICHAEL J. PENDLETON,                           : No. 18 WM 2021
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
 ERIC W. TICE,                                   :
                                                 :
                     Respondent                  :


                                        ORDER



PER CURIAM

      AND NOW, this 26th day of May, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Habeas Corpus and the “Application for an

Immediate Hearing on the Petition for Writ of Habeas Corpus” is DENIED.